USCA11 Case: 21-12166    Date Filed: 07/26/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-12166
                Non-Argument Calendar
                ____________________

CHERYL A. SALERNO,
EdD,
                                           Plaintiff-Appellant,
versus
THE SCHOOL BOARD OF VOLUSIA COUNTY, FLORIDA,
a Political subdivision of the state of Florida,


                                         Defendant-Appellee.
USCA11 Case: 21-12166              Date Filed: 07/26/2022         Page: 2 of 7




2                          Opinion of the Court                        21-12166

                         ____________________

             Appeal from the United States District Court
                  for the Middle District of Florida
              D.C. Docket No. 6:20-cv-01735-RBD-DCI
                      ____________________

Before LUCK, LAGOA, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Cheryl Salerno (“Salerno”) appeals following the dismissal
of her civil complaint against her former employer, the Volusia
County, Florida School Board (the “Board”), for violation of, inter
alia, her procedural due process rights under 42 U.S.C. § 1983. 1
                                        I.
       Beginning in 2007, Salerno acted as Principal of Mainland
High School. In this capacity, Salerno implemented Advanced
Placement (“AP”) testing for ninth grade students during the 2019
school year. AP courses include advanced content and offer a
higher weighted grade. Because of the cost associated with AP test-
ing, then Chief Academic Officer Teresa Marcks suggested giving


1 Salerno also alleged a breach of contract claim, which the district court dis-
missed. Because she does not challenge that ruling on appeal, any issue in that
respect is abandoned. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680
(11th Cir. 2014); United States v. Campbell, 26 F.4th 860, 873 (11th Cir. 2022)
(en banc) (holding that issues not raised in an initial brief are deemed forfeited
and will not be addressed absent extraordinary circumstances).
USCA11 Case: 21-12166         Date Filed: 07/26/2022    Page: 3 of 7




21-12166               Opinion of the Court                         3

the official AP test to a random sample of students, while the re-
maining students completed an unofficial test. The new testing ex-
periment headed by Salerno was controversial. First, the Board re-
ceived an anonymous complaint alleging Salerno was inflating stu-
dent grade point averages by offering AP courses to every ninth
grader. Second, the Florida Department of Education Office of the
Inspector General received an anonymous complaint alleging Sa-
lerno was committing fraud by inflating the grades of all ninth grad-
ers despite administering the official AP test to only a few students.
        Salerno met with the Manager of Office of Professional
Standards, Robert Ouellette (“Ouellette”), and explained that it
was Marcks who suggested testing students at random. Ouellette
relayed this information to the Inspector General, who determined
no financial fraud occurred. While Salerno’s actions did not con-
stitute financial fraud, Ouellette delivered a letter of reprimand to
Salerno on June 26, 2019. Ouellette told Salerno the teacher griev-
ance policy would be used.
        During this same time, the Board received another anony-
mous complaint alleging Mainland High School violated state law
by allowing two employees to work out of field as school counse-
lors in addition to their respective teaching duties. And on August
5, 2019, while Salerno was in the process of working on her level 2
grievance paperwork, the Professional Standards Committee
placed Salerno on paid administrative leave, delivered a statement
of charges, and advised that her termination would be
USCA11 Case: 21-12166          Date Filed: 07/26/2022       Page: 4 of 7




4                        Opinion of the Court                   21-12166

recommended to the Board on August 28, 2019, for her decision to
send employees to work out of field.
                                   II.
       We review a district court’s ruling on a Fed. R. Civ. P.
12(b)(6) motion de novo, “accepting the allegations in the com-
plaint as true and construing them in the light most favorable to
the plaintiff.” Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).
        An issue not raised in the district court and raised for the first
time on appeal in a civil case will not be considered. Access Now,
Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
                                   III.
       The Fourteenth Amendment provides that no state may de-
prive any person of life, liberty, or property, without due process
of law. U.S. Const. amend. XIV. The Due Process Clause requires
that an individual be given appropriate notice and an opportunity
to be heard before such a deprivation. See Catron v. City of St.
Petersburg, 658 F.3d 1260, 1266 (11th Cir. 2011).
       For a procedural due process claim under § 1983, a plaintiff
must allege facts showing, among other things, “a deprivation of a
constitutionally protected . . . property interest.” See Spencer v.
Benson, 5 F.4th 1222, 1232 (11th Cir. 2021) (quotation marks omit-
ted and alteration in original). This requires “not only a constitu-
tionally-protected property interest, but also a governmental dep-
rivation of that constitutionally-protected property interest.” Ar-
rington v. Helms, 438 F.3d 1336, 1348 (11th Cir. 2006).
USCA11 Case: 21-12166         Date Filed: 07/26/2022      Page: 5 of 7




21-12166                Opinion of the Court                          5

       The “mere risk” of deprivation is insufficient to satisfy this
element. Id. at 1348 n.12. Moreover, employee resignations are
presumed to be voluntary and thus, cannot typically be a basis for
the governmental entity depriving an employee of her property in-
terest. Hargray v. City of Hallandale, 57 F.3d 1560, 1567-68 (11th
Cir. 1995).
        Rule 12(b)(6) permits defendants to move a district court to
dismiss a case because the complaint “fail[s] to state a claim upon
which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive
a motion to dismiss, a complaint must contain sufficient facts that,
if true, state a facially plausible claim for relief. Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). A claim is facially plausible if it creates a
“reasonable inference that the defendant is liable for the miscon-
duct alleged.” Id. “Factual allegations must be enough to raise a
right to relief above the speculative level.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1959 (2007).
        Reasonable inferences from the pleadings are construed in
the light most favorable to the plaintiff. Garfield v. NDC Health
Corp., 466 F.3d 1255, 1261 (11th Cir. 2006) (quotation marks omit-
ted). However, we have stated that “conclusory allegations, un-
warranted deductions of facts or legal conclusions masquerading as
facts will not prevent dismissal.” Oxford Asset Mgmt., Ltd. v. Jaha-
ris, 297 F.3d 1182, 1188 (11th Cir. 2002).
                                  IV.
USCA11 Case: 21-12166         Date Filed: 07/26/2022     Page: 6 of 7




6                       Opinion of the Court                 21-12166

       The district court granted the Board’s motion to dismiss be-
cause Salerno failed to allege that the Board terminated her. On
appeal, she argues that her amended complaint alleged that she was
a former employee of the Mainland High School (the “School”) and
that the Board had “pre-determined” its decision to terminate her.
She also asserts, for the first time on appeal, that termination is not
necessary to allege a violation of procedural due process, and that
demotion could also trigger due process obligations.
        Here, assuming arguendo that Salerno had a property inter-
est in her employment at the School, her amended complaint did
not state a plausible procedural due process claim, because she did
not allege, either in her amended complaint or any of her other
filings, that the Board fired her or involuntarily ended her employ-
ment. The Superintendent’s letter did not terminate her employ-
ment, but rather, informed her that (1) her termination would be
recommended to the Board, (2) she could contest her termination,
and (3) she would be on paid administrative leave until the Board
acted on his recommendation. The “mere risk” that the Board
would accept the Superintendent’s recommendation to fire her at
its August 28, 2019, meeting did not establish that she had been
deprived of a property interest. To conclude that she was deprived
of her property interest in her continued employment with the
School, the district court would have had to speculate that she no
longer worked at the School because the Board terminated her em-
ployment, not because she voluntarily resigned. Finally, to the ex-
tent that Salerno now argues that she could allege a deprivation
USCA11 Case: 21-12166       Date Filed: 07/26/2022    Page: 7 of 7




21-12166              Opinion of the Court                       7

other than termination of employment, such as a demotion, we
need not consider that argument because she did not raise it in the
district court. Accordingly, we affirm.
      AFFIRMED.